      Case 2:20-cv-00427-DWL Document 34 Filed 08/11/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   David Anthony Rhone,                               No. CV-20-00427-PHX-DWL
10                    Petitioner,                       ORDER
11   v.
12   David Shinn, et al.,
13                    Respondents.
14
15             Pending before the Court are Petitioner’s Petition for Writ of Habeas Corpus

16   pursuant to 28 U.S.C. § 2254 (Doc. 1) and the Report and Recommendation (“R&R”) of

17   the United States Magistrate Judge (Doc. 33). The R&R, which was issued on July 15,
18   2021, recommended that the petition be dismissed with prejudice and further provided that

19   “[t]he parties shall have fourteen days from the date of service of a copy of this

20   recommendation within which to file specific written objections with the Court.” (Doc. 33
21   at 12.)
22             Here, no such objections have been filed. Thus, the Court accepts the Magistrate

23   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
24   not appear that Congress intended to require district court review of a magistrate’s factual
25   or legal conclusions, under a de novo or any other standard, when neither party objects to

26   those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o

27   review is required of a magistrate judge’s report and recommendation unless objections are
28   filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
      Case 2:20-cv-00427-DWL Document 34 Filed 08/11/21 Page 2 of 2



 1   (“[T]he district judge must review the magistrate judge’s findings and recommendations
 2   de novo if objection is made, but not otherwise.”).
 3          Accordingly,
 4          IT IS ORDERED that the R&R’s recommended disposition (Doc. 33) is accepted,
 5   that the Petition (Doc. 1) is dismissed with prejudice, and that the Clerk of Court shall enter
 6   judgment accordingly.
 7          IT IS FURTHER ORDERED that a certificate of appealability and leave to
 8   proceed in forma pauperis on appeal be DENIED because dismissal of the petition is
 9   justified by a plain procedural bar and jurists of reason would not find the procedural ruling
10   debatable.
11          Dated this 11th day of August, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
